Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 1 of 22




                                1
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 2 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 2 of 22


                                 JURISDICTION AND VENUE

        1.      At all relevant times hereto Defendant DHS has been an Employer engaged in an

industry affecting commerce within the meaning of Section 701(b), through (h) of Title VII, 42

U.S.C. §2000e(b) through (h) (and any related subsections), and other relevant sections of law. In

the alternative and in addition, Defendants otherwise fall under the jurisdiction of (and is subject to)

laws noted in this Complaint. Plaintiff specifically claims she is entitled to recover all such

available damages recoverable under all law referred to in this Complaint, all of which are

sought pursuant to this Complaint whether or not specifically noted below.

        2.     This Honorable Court has jurisdiction of this matter and venue is proper under

Mississippi Code Ann. § 11-11-3 because substantial acts and omissions giving rise to liability

occurred in the above judicial district. Further this Honorable Court has jurisdiction of this matter

pursuant to Mississippi Code of 1972 § 9-7-81 (and/ or otherwise has jurisdiction) and all amount in

controversy requirements that have been met.           Plaintiff prays for relief at an amount to be

determined at trial by jury, in excess of the minimum jurisdictional amounts of this Court.

Jurisdiction and Venue are otherwise proper.

        3.      All claims, sentences, statements, causes of action, paragraphs and theories of

recovery are alleged in the alternative to each other, and also in addition to each other. All matters

are set forth while reserving the chance to provide additional or explaining details.

        4.      Plaintiff has satisfied administrative conditions prior to the commencement of this

action, by filing her Charge of Discrimination with the Equal Employment Opportunity

Commission on or about June 4, 2017. Plaintiff was issued a Right to Sue letter dated July 31, 2018

and received thereafter attached hereto as Exhibit "A".




                                                   2
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 3 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 3 of 22


         5.     For the purposes of this Complaint, the civil rights violations, federal law

violations, and wrongful employment practices perpetuated by Defendants (including but

not limited to sex discrimination, sexual harassment, representations, breaches of contract,

retaliation and all conduct, facts, occurrences, acts or omissions providing any basis for

legal action) shall hereafter be referred to as "actionable conduct".

                                              PARTIES

         6.     Plaintiff, Latonia Lighter, is a resident of Jackson, Mississippi residing and domiciled

during the time of the acts and omissions at 386 Raymond Road, Apt. 8H, Jackson, Mississippi

39204.

         7.        Defendant Mississippi Department of Human Services d/b/a Oakley Training

School (also referred to in this Complaint as "DHS" or "Defendant DHS") is a state entity.

Defendant, Mississippi Department of Human Services, may be served with process by and through

Attorney General Jim Hood, Office of the Attorney General State of Mississippi, Walter Sillers

Building, 555 High Street, Suite 1200, Jackson, MS 39201 or wherever else Defendant DHS may be

found (and through whatever agent and location Defendants may be served by). Plaintiff reserves

the right to amend this Complaint to assure proper parties are before the Court, (and the proper

registered agent is served and that the proper places of business are noted). This shall also serve as

Plaintiffs motion to substitute parties, places of business, and registered agents, and to assure proper

parties and party names are before the Court (when considering Plaintiff is moving forward with this

action given time concerns, although is not readily determined from public information exactly how

Defendants organized in-state operations).

         8.    John and Jane Does are meant to refer to the proper party names, persons, or

entities who may be otherwise responsible for the actionable conduct.




                                                   3
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 4 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 4 of 22


                                               FACTS

        9.      Plaintiff was hired by Defendant DHS on or about December 1, 2016. She worked

as a Juvenile Care Worker.

        10.    She worked with a male co-worker, Edward Fisher, also a Juvenile Care Worker,

under the same and/ or supervisory structure and reasonably believed to be subject to certain similar

work requirements.

        11.     In early to mid-January 2017, Plaintiff began being subject to both subjectively and

objectively sexually harassing conduct by the male co-worker, constituting a hostile work

environment.

        12.    The sex-based harassment was severe or pervasive when considering all factors as a

whole regarding the co-worker's actions, their physically threatening and/ or highly offensive

content, his communications, his actions, their nature, and the circumstances in which they

occurred.

        13.     The type of harassment varied depending on the occasions on which it occurred,

and the locations in which it occurred. Plaintiff reasonably feared for her safety and well-being

when considering the harassment as a whole. To provide some examples of the harassment, while

reserving the right to provide others in discovery, the male co-worker would come to Plaintiffs

station, and come in close proximity to her in a threatening and sexually harassing manner at various

locations associated with the employment. On a frequent basis, he would wait in areas where

Plaintiff would come in a sexually harassing and threatening manner. In the alternative and in

addition, he would make comments to her on a regular ongoing basis such as asking Plaintiff to go

on a date, calling her "sexy" and telling Plaintiff that he missed her. He stated that he wished she

could be his lady. He expressed discriminatory intent based on sex.




                                                   4
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 5 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 5 of 22


        14.     Plaintiff had concerns regarding the frequent, threatening nature of the sexual

harassment and suffered significant emotional distress as a result, and because it was not adequately

addressed as more fully stated below. Plaintiff in fact reported her ongoing stress as a result of the

sexual harassment and retaliation referred to in this Complaint. Plaintiff suffered and continued to

suffer symptoms to her mental and emotional well-being as a result of experiencing the sexual

harassment, and coming in close proximity to the harasser.

        15.     Whenever used herein or in any State or Federal Proceeding arising out of the events

at issue. the term "complaining" or "complaint(s)" with reference to Plaintiff shall refer to Plaintiff's

complaints to those associated with her job and/or shall ALSO refer to her complaining by making

a charge for sex discrimination with EEOC against Defendant. Plaintiff first complained to Mr.

Lowe, supervisor over direct care workers. Plaintiff reasonably understood that complaining to him

would provide Defendant an opportunity to adequately and promptly, address and correct the

conduct.

        16.     Plaintiff reasonably understood from Defendant's representations that Defendant

should have provided an environment free from actionable conduct such as the sexual harassment

and retaliation referred to in this Complaint, and that Defendant would adequately investigate and

address complaints of the same. At relevant times, the Defendant in fact represented that it

intended to investigate, and/ or address her complaints. Plaintiff reasonably and justifiably relied

upon Defendant to do so. When all communications are considered as a whole, Defendant in fact

represented to Plaintiff that she should not have been subject to any actionable conduct such as the

kind which occurred. Plaintiff's understanding referred to in this paragraph existed at the time she

agreed to work for Defendant, and continued to work for Defendant. Plaintiff and Defendant also

moved forward in the employment arrangement based on the reasonable and justifiable




                                                    5
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 6 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 6 of 22


understanding that Plaintiff would not be subject to the actionable conduct, which she was

ultimately subject to.

        17.     Mr. Lowe represented that the complaints would be conveyed to Brad Davis.

Plaintiff met with Brad Davis and Mr. Lowe wherein Plaintiff conveyed that she was sexually

harassed in the manner referred to above. She provided information necessary for Defendant to be

on notice of the sexually harassing conduct so as to promptly and adequately address and correct it.

        18.     Plaintiff realized that the sexual harassment and retaliatory conduct was not being

adequately addressed and corrected.      Plaintiff in fact complained during her employment (and

provided information regarding) the sexual harassment and/ or retaliation on multiple occasions to

various persons, in addition to her complaints to EEOC. The persons Plaintiff complained to about

the sexually harassing and/ or retaliatory conduct included but were not limited to Supervisor Mr.

Lowe, Brad Davis, MDHS Investigator. Others are reasonably believed to have knowledge of her

complaints as well.

        19.     In the alternative and in addition, Plaintiff was subject to differential terms and

conditions of employment not only as a result of the actionable conduct she suffered (which

continued to escalate even following her complaints as referred to below), but also because she was

treated differently than the harasser with regard to the times she was allowed to work among

potentially other differences in treatment. When Plaintiff first started training, she was informed

that she was permitted to receive overtime. Once she complained about sexual harassment, she was

told she needed to clock out at the very end of her shift. In the alternative and in addition, the

harasser was allowed to work multiple shifts under circumstances wherein Plaintiff was not. These

differences in treatment occurred as a result of the escalating hostile work environment and in

retaliation for Plaintiffs complaints.   Plaintiff was otherwise treated differently than the harasser

even though both worked under the same supervisory structure and should have been subject to the



                                                   6
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 7 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 7 of 22


same job requirements. Further, Plaintiff was also treated differently because the harasser's account

of the alleged events was given preference, even though Plaintiff continued to complain.

       20.     In the alternative and in addition, Plaintiff made an EEOC charge of sexual

harassment on or about June 5, 2017 within the time provided by law. She was subject to an

increasingly hostile work environment and/ or a retaliatory work environment as described in the

Charge attached in Exhibit "A, and incorporated as though set forth, as well subject to actionable

conduct after the Charge.

       21.     Plaintiff reserves   the   right   to   provide   further   information   regarding   her

communications with Defendant or its personnel during this litigation.

        22.    The actionable conduct continued in various forms after Plaintiffs complaints as

part of adverse actions against her. The adverse action was of the kind and character that would

discourage a reasonable worker from complaining.

        23.    After Plaintiffs complaining she was required to work in conditions wherein the

harasser, had opportunity and access to come around her, placing her in increasing reasonable

apprehension for her safety and well-being, and causing her losses as more fully described below.

Defendant knew of and/ or should have known of the same.

       24.     In the alternative and in addition, Plaintiff was subject to an increasingly hostile work

environment by Defendant following her complaints, and as a result.

       25.     Defendant's actionable conduct resulted in Plaintiff being subjected to the

threatening, damaging, and significantly distressing environment Defendant created as a result of not

taking adequate actions against the harasser, nor to adequately and promptly addressing the work

envtronment.

       26.     Plaintiff reasonably feared for her safety and well-being following her complaints,

particularly because Defendant continued to retain the harasser under the circumstances wherein he



                                                   7
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 8 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 8 of 22


could come in proximity to her when considering his actions and Defendant's knowledge of those

actions.

           27.    The escalation of the conduct occurred as part of the hostile work environment, and

was also retaliatory.

           28.    Notwithstanding Plaintiffs complaints, and Defendant's assurances that the conduct

would be addressed, it was not adequately addressed.

           29.    The work environment became intolerable such that Plaintiff, a reasonable person,

was compelled to resign or further be subject to the environment which was hostile and/ or

retaliatory and/ or sexually harassing. Plaintiff was constructively discharged in July 2017.

           30.    Should Defendant claim Plaintiff failed to take advantage of or avail herself of

corrective opportunities (which Plaintiff denies based on what she reasonably understood to be

available opportunities), Plaintiff was not unreasonable when considering all circumstances as a

whole.     (Plaintiff reserves the right to deny she failed to adequately take advantage of or avail herself

of corrective opportunities when all circumstances are considered as a whole). Plaintiff acted

reasonably in reliance on Defendant when considering all facts and complained on multiple

occaswns.

           31.    In the alternative to the above and in addition to the other allegations, Defendant did

not communicate adequate policies, procedures and/ or practices adequately and sufficiently. In the

alternative and in addition, Defendant did not carry out adequate policies, procedures, and/ or

practices sufficiently and adequately.       In the alternative and in addition, Defendant's policies,

procedures, and/ or practices were not adequate when considering all factors. In the alternative and

in addition, Defendant offered one or more complaint procedures that were ineffective, and legally

infirm.




                                                      8
    Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 9 of 22
 Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 9 of 22


        32.       In the alternative and in addition to the allegations in the prior paragraph, the hostile

and/ or retaliatory work environment essentially allowed one or more inadequate avenues to

complain.

        33.       Plaintiff acted reasonably when considering all facts and how she complained and

attempted to have the environment addressed.

        34.       Defendant's conduct directly and proximately resulted in all losses referred to herein.

It was reasonably foreseeable Plaintiff would suffer the losses she did as a result of actionable

conduct which affected her.

                                         CAUSES OF ACTION

                                  COUNT I
              CLAIMS UNDER SECTION 703 OF TITLE VII AS AMENDED,
                       BASED ON SEX DISCRIMINATION
                IN THE FORM OF HOSTILE WORK ENVIORNMENT
                    DURING EMPLOYMENT AND SEPARATELY
                   RESULTING IN CONSTRUCTIVE DISCHARGE

        35.       Plaintiff re-alleges and incorporates all provisions set forth above and below as if

fully incorporated herein. The claims alleged in this Count are alleged in the alternative, and in

addition, to each other. They are alleged in the alternative, and in addition, to the claims in the other

Counts as well.

        36.       Defendants are alleged to have violated 42 U.S.C. § 2000e-2 et seq. as amended. This

action therefore arises under Title VII of the Civil Rights Act of 1964 as amended including but not

limited to the Civil Rights Act of 1991,42 § U.S.C. 1981a.

        37.       Defendant subjected Plaintiff to a hostile work environment, severe or pervas1ve

sexual harassment, for which Defendant is legally responsible, and which Defendant failed to

promptly and adequately correct or address.

        38.       Plaintiff was treated adversely as a result of sexual harassment in the environment

substantially affecting her and the work environment, resulting in Plaintiff's constructive discharge.


                                                      9
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 10 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 10 of 22


        39.     Defendant is vicariously liable for hostile work environment created by one or more

employees prior to Plaintiffs constructive discharge. Defendant is vicariously liable for harassment

which Defendant failed to adequately promptly address and correct, even though Defendant knew

of or should have known of it prior to Plaintiffs constructive discharge.

        40.     In the alternative and in addition, Defendant is liable for hostile work environment

resulting in Plaintiffs constructive discharge when considering the environment became so

intolerable that a reasonable person would feel compelled to resign and such that Plaintiff was

compelled to resign or be further subject to the increasing actionable conduct. Although Plaintiff

claims she meets the requirements of claims for hostile work environment (as well as discrimination

and retaliation) prior to constructive discharge as stated in this Count, Plaintiff maintains separate

claims for hostile work environment sexual harassment resulting in constructive discharge

regardless.

        41.     Plaintiff makes separate claims for each act of sexual harassment perpetuated upon

her. Plaintiff makes separate claims under the above laws for each act of sexual harassment referred

to in this Complaint, and which may be illustrated in discovery.

        42.     As a direct and proximate result of Defendants' conduct toward Plaintiff described

above in this Count, Plaintiff has sustained losses as more fully described below. The losses and

damages which Plaintiff suffered and as referred to in this paragraph are also meant to include and

incorporate any losses and damages noted and referred to in all other parts of this pleading

incorporated here. Plaintiffs losses and damages are meant to include but not be limited to her

constructive discharge and those that resulted therefrom.

        43.     In the alternative and in addition, the unlawful actions of the Defendant in reckless

disregard of the statutory rights of Plaintiff. Plaintiff reserves the right to argue Defendants' actions

were wanton, and/ or willful.



                                                   10
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 11 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 11 of 22


       44.     Plaintiff incorporates the information contained in the exhibits to this Complaint as

though set forth and reserves the right to provide additional information in discovery.

                              COUNT II
  CLAIMS BASED ON ACTS OF RETALIATION UNDER TITLE VII AS AMENDED,
                        DURING EMPLOYMENT
       AND SEPARATELY RESULTING IN CONSTRUCTIVE DISCHARGE

       45.     Plaintiff re-alleges and incorporates all averments set forth above and below as if

fully incorporated here. The claims in this Count are alleged in the alternative and in addition to the

claims in the other Counts. Plaintiff was treated adversely with regard to the terms and conditions

of Employment when she was retaliated against by Defendants due to complaining about conduct

believed to be sexually harassing (opposing it) and following her complaints. She was separately

retaliated against for making a Charge. Plaintiff was retaliated against before she was constructively

discharged by adverse employment actions against her.        Although Plaintiff claims she meets the

requirements of claims for retaliation resulting in constructive discharge as stated in the other

Counts, Plaintiff maintains claims for retaliation during the employment regardless.

       46.     The adverse employment actions against Plaintiff prior to constructive discharge

included, but were not limited to, the allowance of, and perpetuation of, an increasingly hostile work

environment in retaliation for Plaintiffs complaints. They also included but were not limited to,

Defendants' open failures to afford her the benefit of the corrective opportunities and procedures,

which Defendants represented they had in place and which should have provided adequate

investigation of, addressing, and correcting the conduct.   Defendant also treated Plaintiff differently

than one or more proper comparators. She maintains that these differences in treatment, when also

considering Defendants overall actionable conduct as a whole evidences retaliation.

       47.     Defendants retaliated against Plaintiff by their open clear failure to adequately

investigate, address and correct a hostile work environment and discriminatory environment

following the time Defendant knew of and should have known of it, and by subjecting Plaintiff to


                                                  ll
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 12 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 12 of 22


further actionable conduct. Plaintiff further alleges that she was treated differently than one or more

similarly situated employees who did not oppose harassing conduct in support of her claims for

retaliation and in the alternative and in addition, that she was retaliated against regardless of

Defendants' treatment of others.

      48.       Defendants are alleged to have violated section 704 of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-3(a) et seq., as amended including but not limited to the Civil Rights

Act of 1991, 42 U.S.C. §1991a providing for certain rights and recoverable damages.             In the

alternative and in addition, Plaintiff had the right to be free from retaliatory practlces in her

employment arrangement and/ or agreement and/ or relationship with Defendants.

       49.      Plaintiff makes separate claims under Title VII as amended for each act of retaliation

referred to m this Count, this Complaint, and which may be illustrated in discovery.           Plaintiff

incorporates the facts, allegations and other Counts illustrating the actionable conduct supporting

the claims in this Count.

        50.     As a direct and proximate result of Defendants' unlawful, conduct toward Plaintiff,

has suffered losses and damages as more fully described in all other parts of the Complaint

incorporated here.

        51.     Defendants' acts and omissions were in reckless disregard of the statutory rights of

Plaintiff. She reserves the right to claim they were legally wanton and/ or willful under legal

arguments related to facts which Plaintiff may set forth in this action. Plaintiff's losses and damages

at any part of this Complaint are meant to include but not be limited to her constructive discharge

and those that resulted therefrom.




                                                  12
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 13 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 13 of 22


                                   COUNT III
               CLAIMS UNDER SECTION 703 OF TITLE VII AS AMENDED,
              BASED ON SEX DISCRIMINATION (DISPARATE TREATMENT)
                      DURING EMPLOYMENT AND SEPARATELY
                     RESULTING IN CONSTRUCTIVE DISCHARGE

        52.      Plaintiff re-alleges and incorporates all provisions set forth above and below as if

fully incorporated herein. The claims alleged in this Count are alleged in the alternative, and in

addition, to each other. They are alleged in the alternative, and in addition, to the claims in the other

Counts as well. Plaintiff maintains the discrimination claims in this Count regardless of whether she

is ultimately found to meet the requirements of a hostile work environment claim which she alleges

she does meet.

        53.      Defendants are alleged to have violated Section 703 of Title VII, 42 L'.S.C. § 2000e-2

et seq. as amended, as well as 42 U.S.C. § 1981a, providing for certain rights and recoverable

damages, in ways outlined in this Complaint. In the alternative and in addition, Plaintiff had the

right to be free from sex discrimination in the employment.

        54.      Plaintiff was discriminated against with regard to the terms, conditions, and/ or

privileges of employment. Plaintiff was subject to disparate and/ or discriminatory mistreatment in

various ways as referred to above and below.

        55.      Plaintiff was discriminated against with regard to the terms, and/ or conditions,

 and/ or privileges of employment when considering differences in treatment between herself and

 one or more similarly situated male comparators including, but potentially not limited to, the

 harasser. Plaintiff makes separate claims for each act of differential treatment.

        56.      In the alternative and in addition to the separate claims referred to above, Plaintiff

 claims that Defendants otherwise subject her to discriminatory mistreatment, in a manner in which

 they did not subject one or more males, and/ or which was otherwise based on her sex generally.

 Plaintiff was subject to discriminatory differences in treatment when one or more similarly situated



                                                   13
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 14 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 14 of 22


male workers were not subject to the treatment.         The discriminatory mistreatment referred to in

this Complaint ultimately resulted in Plaintiffs constructive discharge, though disparate treatment

occurred prior as well.

        57.     In the alternative and in addition, Plaintiff reserves the right to argue that she was

replaced in whole or in part by someone outside her protected class under discriminatory

circumstances depending on further discovery.

        58.     In the alternative and in addition to the separate claims referred to above, Plaintiff

was required to work in an environment where concerns of discrimination were not adequately

investigated, addressed, or corrected. She was denied the privilege of employment of seeing her

concerns of discrimination adequately investigated or addressed, which she should have been able

 to reasonably expect when considering Defendant's treatment of her when compared to the

harasser and/ or all other factors. Defendants failed to adequately, investigate, or address Plaintiffs

complaints of the discriminatory environment. Plaintiff incorporates any of the above or below

allegations in this Complaint reasonably providing a basis for claims in this Count.

        59.     As a direct and proximate result of Defendants' conduct toward Plaintiff described

above in this Count, Plaintiff has sustained losses as more fully described below herein. The losses

and damages which Plaintiff suffered and as referred to in this paragraph are also meant to include

and incorporate any losses and damages noted and referred to in all other parts of this pleading

incorporated herein. Plaintiffs losses and damages are meant to include but not be limited to her

constructive discharge and those that resulted therefrom.

        60.     In the alternative and in addition, the unlawful actions of the Defendant in reckless

disregard of the statutory rights of Plaintiff. Plaintiff reserves the right to argue Defendants' actions

were wanton, and/ or willful.




                                                   14
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 15 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 15 of 22


        61.       Plaintiff incorporates the information contained in the exhibits to this Complaint as

though set forth and reserves the right to provide additional information in discovery.

                              COUNT IV
        BREACHES OF CONTRACT (EXPRESSED AND/OR IMPLIED TERMS)
                        UNDER MISSISSIPPI LAW

        62.       Plaintiff re-alleges and incorporates all provisions set forth above and below as if

fully incorporated herein. The claims alleged in this Count are alleged in the alternative, and in

addition, to each other. They are alleged in the alternative, and in addition, to the claims in the other

Counts as well.

        63.       Plaintiff offered and/ or promised to work for Defendant in return for Defendant's

agreement to pay. There was mutual consideration in the form of these mutually exchanged

promises. Plaintiff reasonably, and should have reasonably, understood at the time of the agreement

that Plaintiff would not be subject to the conduct referred to above which was discriminatory,

harassing and sexually harassing. Plaintiffs understanding was in part due to a reasonable

understanding of what she should expect in a reasonable work environment. There was an offer

and acceptance, mutual assent to terms and conditions referred to in this Count, and consideration.

There was a binding contract. Plaintiff reasonably maintained this understanding throughout the

time she worked.

        64.       In the alternative and in addition, Defendant represented that it did not tolerate

conduct such as the kind which actually occurred. Defendant also represented that it would address

the conduct following Plaintiffs first complaints. Defendant did not adequately address the

conduct, and Defendant instead allowed conduct which Plaintiff reasonably understood should not

have been allowed within the work environment.

        65.       The contract between Plaintiff and Defendant not only contained expressed terms

through Defendant's own policies indicating that Defendant would not accept (and would promptly



                                                     15
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 16 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 16 of 22


address actionable conduct) such as the kind which occurred, but it also contained an implied

covenant of good faith and fair dealing, wherein Plaintiff should not have reasonably been expected

to be subject to conduct such as the kind which occurred. That is, the terms of Defendant's policies

and representations were reasonably relied upon by Plaintiff as being part of Defendant's contractual

obligations, and Defendant did not adhere to them. Defendant breached the implied covenant of

good faith and fair dealing as well.

         66.      In the alternative and in addition, Defendant did not adhere to the expressed and/ or

imp~ed   terms of its agreement with Plaintiff when subjecting her to retaliatory actionable conduct

following her complaints of the actionable conduct.

         67.      As a direct and proximate result of the breaches referred to above, Plaintiff suffered

and will suffer damages as more fully described below.

                              COUNTY
     CLAIMS FOR PROMISSORY ESTOPPEL AND DETREMENT AL RELIANCE
                        UNDER MISSISSIPPI LAW

         68.      Plaintiff re-alleges and incorporates all provisions set forth above and below as if

fully incorporated herein. The claims alleged in this Count are alleged in the alternative, and in

addition, to each other. They are alleged in the alternative, and in addition, to the claims in the other

Counts as well.

         69.      In the alternative and in addition to Plaintiff's breach of contract claims, Plaintiff

maintains claims for all legal and/ or equitable relief based on detrimental reliance and promissory

estoppel.

         70.      Plaintiff acted in reasonable and justifiable reliance upon Defendant's representations

and assurances that Plaintiff would not be subject to actionable conduct, or continuing actionable

conduct following her complaints.




                                                      16
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 17 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 17 of 22


         71.       Regardless of whether there is determined to be any enforceable contract, Plaintiff

moved forward and continued to move forward in reasonable and justifiable reliance upon

Defendant. This was ultimately to Plaintiffs detriment, when considering the actionable conduct

continued following the times Defendant knew of and/ or should have known of the conduct,

following the times Defendant knew of and/ or should have known of Plaintiffs complaints, and

following the times Defendant knew of and/ or should have known that it was retaliating against

Plaintiff by subjecting her to an increasingly hostile work environment (and otherwise subjecting her

to retaliation).

         72.       As a direct and proximate result of Plaintiffs reasonable and justifiable reliance,

Plaintiff suffered damages more fully described below. Defendant should be estopped in law

and/ or equity from denying the existence of obligations to Plaintiff that were relied upon to her

detriment. Defendant should be estopped in law and/ or equity from denying the existence of an

obligation to provide Plaintiff compensation as a result of Plaintiff changing her position in

reasonably justifiable reliance upon Defendant's promises, and incurring losses in reliance upon

Defendant to her detriment.

                             DAMAGES INCLUDING, BCT NOT LIMITED TO,
                                   PCNITIVE DAMAGES

         73.       Plaintiff re-alleges and incorporates all averments set forth in all paragraphs above as

if fully incorporated herein.        Plaintiff suffered losses and damages as set forth below and

incorporated herein as a result of Defendants actions, inactions, breaches, and as a result of

Plaintiffs detrimental reliance. Plaintiff preserves a claim for punitive damages for conduct which

was willful and/ or wanton and/ or in reckless disregard for her civil rights as well as in reckless

disregard for the above law (as she alleges the conduct was). Defendants acted in reckless disregard

for Plaintiffs civil rights and for the law in their actionable conduct giving rise to the above claims.

In the alternative and in addition, Defendants' actions against Plaintiff were of the kind and


                                                      17
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 18 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 18 of 22


character so as to support all damages referred to in this Complaint including but not limited to

punitive damages.




        WHEREFORE, PREJ\USES CONSIDERED, PL\INTIFF RESPECTFCLLY PRAYS

that the Court cause service to issue in this cause upon the Defendants and that this matter be set

for trial on each separate claim(s) in each separate Count. Upon trial by jury thereon, Plaintiff prays

that the following relief be granted separately for each Count, claim, or cause of action against each

proper Defendant separately, individually and together.

         1. Front pay /lost wages as well as back pay /lost wages to the fullest extent recoverable,

value of employment benefits of any kind (including but not limited to lost value of any insurance

 or anything of value Plaintiff received during employment or would have received during or

 following employment if not for the conduct alleged), lost value of incidentals and other pecuniary

losses proximately caused by Defendant's unlawful conduct, as well as all other fair compensation

 for the acts and omissions referred to;

         2. Damages against Defendants in an amount to be determined by the jury for damages

described above and herein and above the minimum jurisdictional amount. Those damages include

but are not limited to (recovery for the following categories of damages are sought in the alternative

 and in addition to each other): compensation for past, present, and future emotional distress or

 non-economic losses; past, present, and future out of pocket costs and attorney fees; past, present,

 and future loss of enjoyment of life; past, present, and future pain and suffering; past, present, and

 future mental anguish; past, present, and future lost wages to the fullest extent recoverable; loss of

wage earning capacity; costs related to medical or mental health treatment which might occur in the

 future if OR which Plaintiff might be recommended to have, or which she might have been

 recommended.       Plaintiff otherwise prays for any medical care, counseling, mental health care,



                                                  18
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 19 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 19 of 22


psychiatric or psychological care which might be recommended or which might have been

recommended, which might occur, or which might have occurred, in the past, present or future, or

for the past, present and future. Recovery is sought to be calculated based on each separate claim

and cause of action individually to the fullest extent possible. Plaintiff prays for a right to a jury trial

under the Constitution for each claim. Plaintiff prays for all other compensatory damages, and

other damages she may legally recover. Plaintiff also claims all costs, pre-judgment interest, post-

judgment interest, costs of this action, expenses of this action, expert witness fees and reasonable

attorney's fees and any other damages allowed under actions brought pursuant to all above laws.

under which Plaintiff specifically intends to bring this Complaint; and

        3. Plaintiff prays for all compensatory damages and other damages available as a result of

Defendant's breaches of contract, and as a result of Plaintiffs reasonable, justifiable and

detrimental reliance upon Defendant, including but not limited to those losses as more fully

referred to above.

        4. Plaintiff prays for punitive damages in the maximum amount allowed by law.

        5. Such further relief as is deemed just and proper. (Plaintiff claims all categories of

damages recoverable in this action including but not limited to all compensatory and punitive

damages).




                                                    19
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 20 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 20 of 22


                              JURY TRIAL DEMAND

             Plaintiff demands a jury trial on all matters raised by the Complaint

               as Respectfully Stated Herein pursuant to the U.S. Constitution

RESPECTFULLY SUBMITTED THIS THE 29'h day of October, 2018.

                                        BY THE PL-\INTIFF,
                                        LA TONIA LIGHTER
                                        THROUGH COUNSEL,
                                        l'viiCHAEL R. BROWN, ESQ.



                                        MICHAEL R. BROWN, ESQ.



Michael R. Brown, Esq., (MSBN: 99126)
THE MICHAEL R. BROWN L-\ W OFFICES, PLLC
120 North Congress Street, Suite 710
Jackson, MS 39201
Tel: (601) 948-5330
Fax: (601) 948-5415
Email: mbrown@mikelawms.com




                                          20
          Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 21 of 22



                                                        •                                                                               •
       Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 21 of 22

EEOC Form 5 (11/09)


                      CHARGE OF DISCRIMINATION                                                                         Charge Presented To:                     Agency(ies) Charge No(s)

            This form is affected by the Privacy Act of 197 4. See enclosed Privacy Act
                    Statement and other information before completing this form.
                                                                                                                           D        FEPA

                                                                                                                           [Kj      EEOC                           423-2017-01444
                                                                                                                                                                                and EEOC
                                                                               State or focal Agency, if any

Name (indicate Mr.. Ms.. Mrs.)                                                                                                                                                Date of 81rth

Ms. Latonia Lighter
Street Address                                                                        City, State and ZIP Code

386 Raymond Road Apt 8 H, Jackson, MS 39204


Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Comm1ttee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below)
Name                                                                                                                                    No Employees, Members     Pho,e No (Include Area Code)

OAKLEY TRAINING SCHOOL
Street Address                                                                        City, State and ZIP Code
                                                                                                                                            15- 100
                                                                                                                                                                                              -
2375 Oakley Road, Raymond, MS 39154
                                         Rt=~9=nn::n
Name                                                          ·-·~                                                                      No Employees, Members     Phone No. (Include Area Code)
                                              .. .. . .·, ,.,
                                           •..      .
                                                   ·~   ~      '
Street Address                                                                        City, State and ZIP Code

                                       U.. S.. EEOC/JAO
DISCRIMINATION BASED ON (Check approonate boK(es).)                                                                                             DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                      Earliest              Latest

  D      RACE         D        COLOR
                                            0               SEX     D      RELIGION         D            NATIONAL ORIGIN                          01-01-2017                05-16-2017
       0         RETALIATION      D         AGE
                                                            D     DISABILITY         D         GENETIC INFORMATION

                 D     OTHER (Specify)                                                                                                                 0        CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach eKtra sheet(s))·
  I was hired December 1, 2016 as a Juvenile Care Worker. In early to mid January 2017, I was
  subjected to sexual harassment by my coworker who is also a Juvenile Care Worker. Currently, I am
  being harassed and subjected to different terms and conditions of employment.

  Although I reported being sexually harassed, harassed and subjected to different terms and
  conditions of employment, nothing has been done to address my employment issues.

 I believe I am being discriminated against because of my sex (female) and in retaliation in vioiaiiun of
 Title VII of The Civil Rights Act of 1964 as amended inasmuch as:

 I had no problem until I complained of a protected activity (sexual harassment). Since complaining,
 my work environment has become progressively deplorable. My coworkers who have not
 complained of discrimination are being treated more favorably.                                                                                                                                   _I

I want this charge filed with both the EEOC and the Slate or local Agency, if any. I                     NOTARY - When necessary tor State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.                                                                                              I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                                   the best of my knowledge, information and belief.
                                                                                                         SIGNATURE OF COMPLAINANT




 05-(XJ..-l1                        ;ftrh~ I?J!L_,                                                       SUBSCRIOED AND SINOHN TO BEFORE ME THIS DATE
                                                                                                         (month, day, year)

                                        I
                                                                                                                                                                                                  I
                                                                                        ·Jr·-
           Date                                   Charging Party SignatJie



                                                                                     . ..:· ""''.'
                                                                                    ,,               '        ,,,.::'>"·.'i'~.c·,o'·'
                                                                                                           . -~·   -   -   '
   Case 3:19-cv-00140-DPJ-FKB Document 1-1 Filed 02/21/19 Page 22 of 22
Case: 25CI1:18-cv-00621-WLK Document #: 2  Filed: 10/29/2018 Page 22 of 22



                                                                  U.S. Department of Justice
                                                                  Civil Rights Division
                                                                  NOTICE OF RIGHT TO SUE WITHIN 90 DAYS
CERTIFIED MAlL                                                    950 Pennsylvania A venue, N. W.
                                                                  Karen Ferguson, EMP, PHB, Room 4701
7016 2140 0000 5581 7043
                                                                  Washington, DC 20530

                                                                  July 31, 2018
Ms. Latonia Lighter
386 Raymond Road
Apt. 8H
Jackson, MS 39204

Re: EEOC Charge Against Mississippi Dept. of Human Services, Oakley Training School
    No. 42320170 l444

Dear Ms. Lighter:

   Because you filed the above charge with the Equal Employment Opportunity Commission, and more
than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge, and no
suit based thereon has been filed by this Department, and because you have specifically requested this
Notice, you are hereby notified that you have the right to institute a civil action under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq., against the above-named respondent.
   If you choose to commence a civil action, such suit must be filed in the appropriate Court within 90
days of your receipt of this Notice. If you cannot afford or are unable to retain an attorney to represent
you, the Court may, at its discretion, assist you in obtaining an attorney. If you plan to ask the Court to
help you find an attorney, you must make this request of the Court in the form and manner it requires.
Your request to the Court should be made well before the end of the time period mentioned above. A
request for representation does not relieve you of the obligation to file suit within this 90-day period.
  The -investigative file pertaining to your case is located in the EEOC Jackson Area Office, :Jackson,
MS.
  This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.
                                                            Sincerely,

                                                          John M. Gore
                                                   Acting Assistant Attorney General
                                                      Civil Rights Division


                                                   bybg~~~~~
                                                  Supervisory Civil Rights Analyst
                                                   Employment Litigation Section

cc: Jackson Area Office, EEOC
  Mississippi Dept. of Human Services, Oakley Training School
